Citation Nr: 0028550	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  99-11 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The appellant is the widow of the veteran who had active 
service from December 1942 to October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
VARO in Fargo, North Dakota, which denied entitlement to 
service connection for the cause of the veteran's death.  


FINDINGS OF FACT

1.  The veteran died in October 1998 at the age of 76.  The 
death certificate reflects that the cause of death was a 
myocardial infarction.  There were no other conditions or 
underlying causes of death listed on the death certificate.  

2.  At the time of death, service connection was in effect 
for:  Residuals of a shell fragment wound of the right wrist, 
rated as 10 percent disabling from April 1, 1946; residuals 
of shell fragment wounds to the left knee and left calf, 
rated as 10 percent disabling from February 1, 1950; and 
scarring of the right thigh, right leg, and the left lower 
quadrant, rated as noncompensably disabling from April 1, 
1946.  The combined disability rating of 20 percent had been 
in effect from February 1, 1950.  

3.  There is no competent evidence of a nexus between the 
veteran's death and his military service, including his 
service-connected disabilities.





CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The surviving spouse of a veteran who dies as a result of 
injury or disease incurred in or aggravated by service will 
be entitled to compensation.  38 U.S.C.A. § 1121 (West 1991).  
Service connection will be granted for the cause of the 
veteran's death if a service-connected disability was a cause 
or a contributory cause of death.  A service-connected 
disability will be considered the principal cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death, or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(1999).  

In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c) (1999).  The 
debilitating effects of the service-connected disability must 
make the veteran materially less capable of resisting the 
fatal disease, or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).  

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of any coexisting conditions.  Even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).  

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of aggravation of a disease or injury in service 
(lay or medical evidence); and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995); 
See also Epps v. Gober, 126 F.3d. 1464 (1997), Cert Denied 
1998 S.Ct. 2348 (1998).  

For service connection for the cause of death of a veteran, 
the first requirement, evidence of a current disability, will 
always have been met.  (The current disability being the 
condition that caused the veteran to die.)  However, the last 
two requirements must also be supported by the evidence of 
record.  Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); 
Ramey v. Brown, 9 Vet. App. 40, 46 (1996).  

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by (a) evidence that the 
condition was "noted" during service or during an applicable 
presumptive period; (b) evidence showing post service 
continuity of symptomatology; and (c) medical, or in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology.  Clyburn v. 
West, 12 Vet. App. 296 (1999); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

Alternatively, service connection may be established under 
§ 3.303(b) by evidence of (i) the existence of a chronic 
disease in service or during an applicable presumptive period 
and (ii) present manifestations of the same chronic disease.  
Brewer v. West, 11 Vet. App. 228, 231 (1999).  

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the cited secondary 
condition to the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Velez v. West, 
10 Vet. App. 432 (1997); see Locher v. Brown, 9 Vet. App. 
535, 538-39 (1996), citing Reiber v. Brown, 7 Vet. App. 513, 
516-17 (1995), for the proposition that lay evidence linking 
a fall to a service-connected weakened leg sufficed on that 
point as long as there was "medical evidence connecting a 
currently diagnosed back disability to the fall"; Jones 
(Wayne) v. Brown, 7 Vet. App. 134, 136-37 (1994) (lay 
testimony that one condition was caused by a service-
connected condition was insufficient to well ground a claim).  

Where the determinative issue involves the question of 
medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim.  
Sacks v. West, 11 Vet. App. 314. 315 (1998); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a); if no 
competent medical evidence is submitted to support a claim, 
the claim cannot be well grounded.  

Factual Background

The veteran's death certificate reflects that the immediate 
cause of death was a myocardial infarction.  There were no 
other conditions or underlying causes of death noted on the 
death certificate.  

During the veteran's lifetime, service connection was in 
effect for the following:  Residuals of a shell fragment 
wound to the right wrist, rated as 10 percent disabling since 
1946; residuals of shell fragment wounds to the left knee and 
left calf, rated as 10 percent disabling since 1950; and 
scarring of the right thigh, right leg, and left lower 
quadrant, rated as noncompensably disabling since 1946.  

The appellant essentially argues that the veteran developed 
diabetes mellitus and later had a heart attack and these were 
"all certainly related to his shrapnel wounds" that were 
sustained during service in World War II.  

A review of the service medical records is without reference 
to complaints or abnormal findings pertaining to heart 
disease.  

The post service medical evidence includes a March 1991 
communication from a private physician who reported that the 
veteran had been diagnosed as having diabetes in 1983.  
Subsequently, the veteran was diagnosed as having severe 
peripheral diabetic neuropathy associated with myoatrophy and 
polyradiculoneuropathy.  This was attributed to uncontrolled 
diabetes.  

Additional medical evidence reflects that the veteran was 
hospitalized by the VA for several days in September 1996.  
He had a history of shortness of breath.  Reference was made 
to a heart attack a month earlier.  Pertinent clinical 
diagnoses noted during hospitalization, but not treated, 
included diabetes, hypertension, and history of coronary 
artery disease.  There was no indication in the summary 
report of impairment attributable to the service-connected 
disabilities.  

Additional medical evidence includes reports of periodic VA 
outpatient visits during 1998.  Diagnoses included insulin-
dependent diabetes mellitus and coronary artery 
disease/congestive heart failure.  

Analysis

The appellant argues that the veteran's service-connected 
disabilities contributed directly or indirectly to his death.  
However, the United States Court of Appeals for Veterans 
Claims (Court) has held that while lay persons, such as the 
appellant, are competent to provide an account of symptoms, 
they are not qualified to offer evidence which requires 
medical knowledge, such as a diagnosis or opinion as to 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

In the instant case, there is no competent medical opinion 
linking the veteran's death to his service-connected shell 
fragment wound residuals.  There are medical records in the 
claims folder, but none of the medical evidence links the 
veteran's death to his active service.  As the appellant has 
not presented medical or competent evidence which would 
justify a belief by a fair and impartial individual that it 
is possible the veteran's death was related to service, her 
claim is not well grounded and must be denied.  

If the appellant wishes to complete an application for 
service connection for the cause of the veteran's death, she 
should produce medical evidence that establishes a link 
between the veteran's service-connected disabilities and his 
death.  38 U.S.C.A. § 5103 (1991); Robinette v. Brown, 
8 Vet. App. 75 (1995).  


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals


 

